DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 2, 4-16, and 19 were amended and claims 1, 3, and 17 were canceled in the response filed on 7/2/2021.  Claims 2, 4-16, 18, and 19 are currently pending and under examination.
Response to Amendment
The Applicant's amendments, dated 7/2/2021, are sufficient to overcome the objection(s) to claims 3, 4, 10-12, 15, and 16 (see p. 2-3 of the OA dated 3/12/2021).  Accordingly the objection(s) are withdrawn. 
The Applicant's amendments, dated 7/2/2021, are sufficient to overcome the 35 USC 112(b) rejection of claims 1-19 (see p. 3-7 of the OA dated 3/12/2021).  The Applicant corrected all of the indefiniteness issues, therefore the rejections are withdrawn.
  The Applicant's amendments and arguments, dated 7/2/2021 (see p. 7-8), with respect to the 35 USC 103 rejection(s) of: 
i) claims 1, 5, 6, 8-10, 13-16, and 19 as being anticipated by/unpatentable over WO 2017/060583 (WO ‘583)/US 2019/0071382 (‘382) (see p. 7-12 of the OA dated 3/12/2021);
ii) claims 1, 7, and 13-16 as being unpatentable over US 2013/0118892 (‘892) (see p. 12-16 of the OA dated 3/12/2021);
claim 3 as being unpatentable over ‘382 or ‘892 in further view of US 2015/0119612 (‘612) (see p. 16-18 of the OA dated 3/12/2021);
iv) claims 2, 11, and 12 as being unpatentable over ‘382 and further in view of JPH04187657 (JP ‘657) (see p. 18-22 of the OA dated 3/12/2021); and
v) claim 4 as being unpatentable over ‘382 in view of JP ‘657 and ‘612 (see p. 22-24 of the OA dated 3/12/2021) 
have been fully considered and are found to be persuasive.
In the response, the Applicant canceled independent claims 1 and 3, canceled claim 17 and incorporated its limitations into independent claims 2 and 4, and amended claims 5-10, 13-16, and 19 to depend from claim 2 (for which there is support in the original claims).  Accordingly, all of the rejections directed toward independent claims 1 and 3, and any claims that depended from said claims, are now moot.  With respect to the rejections directed toward independent claims 2 and 4, the limitations of newly canceled claim 17, directed toward a specific water entrainer:feed (wt/wt) ratio in the dividing wall column, were previously indicated as being free from the prior art (see p. 29-32 of the OA dated 3/12/2021, with respect to the response to the arguments regarding the rejections over claims 2 and 4 and the “subject matter free from the prior art” section, and p. 26 of the OA dated 10/28/2020).  Therefore the rejections over claims 2 and 4, and any claims that depend from said claims, are withdrawn as claims 2 and 4 recite the allowable limitations of newly canceled claim 17.  
Allowable Subject Matter
Claims 2, 4-16, 18, and 19 are allowed for the reasons set forth above.  Any comments considered necessary by applicant must be submitted no later than the 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622